Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicants filed claims 1 – 34 with the instant application on 8 April 2020.  In a Preliminary Amendment filed on the same date, Applicants canceled claims 1 – 34, and added new claims 35 – 53.  Upon entry and finalization of the Restriction Requirement (see below), claims 35 – 51 will be available for substantive consideration.
Response to Restriction/Election 
The Examiner acknowledges Applicants’ election, without traverse, of the invention of Group I, claims 35 – 51, in the Response filed on 14 June 2022.  
Claims 52 and 53 are hereby withdrawn from further consideration pursuant to 37 CFR § 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement 
The Examiner has considered the information disclosure statement (IDS) filed 8 April 2022 which is now of record in the file.

Claim Rejections Pursuant to 35 USC § 112 
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 43 and 44 are rejected pursuant to 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of claim 35 from which they depend, or for failing to include all the limitations of claim 35.  
Claim 35 recites a quantitative limitation directed to the average diameter of the particles in the suspension being “greater than 1 nm and less than 5 mm.”  In contrast, claim 43 recites a quantitative limitation directed to the average diameter of the particles being “greater than 5 µm.”  This limitation is properly interpreted as extending without limit to diameters in excess of the 5 mm upper limit recited in claim 35.  In a similar manner, claim 44 recites a quantitative limitation directed to the average diameter of the particles in the suspension being “less than 50 µm.”  This limitation is properly interpreted as extending without limit to diameters as low as 0, which extends the lower limit of 1 nm recited in claim 35.
 	Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 35 - 51 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Liu, T.-Y., et al., Adv. Funct. Mater. 19:  616 – 623 (2009) (“Liu (2009)”), cited on PTO-892 mailed 4/19/22, in view of US 2014/0005794 A1 to Horvath, D., published 2 January 2014 (“Horvath ‘794”), IDS filed 4/8/20.
The Invention As Claimed 
	Applicants claim a device that comprises a suspension of particles suspended in solution, wherein the particles are metallic, magnetic, magnetizable, electrically chargeable, or thermally reactive, the particles having an average diameter greater than 1 nm and less than 5 mm, and  an external actuator that comprises a vibration source, or a heat source, or emits electromagnetic waves, or generates an electrical field, the actuator stimulating the suspended particles vibrationally, thermally, magnetically or electrically, wherein the suspension further comprises body cells, wherein the particles are nonporous, wherein the particles comprise platinum, titanium, steel, carbon steel, crystalline alloys based on iron, nickel, cobalt, amorphous or nano-crystalline alloys based on iron, nickel, cobalt, soft ferrites, cobalt samarium, neodymium iron-boron, AINiCo, hard ferrites, martensitic steels, or memory alloys, wherein the particles comprise electrically conductive materials that have a rest potential different from surroundings due to an insulating outer skin, wherein the particles comprise a bioresorbable material, wherein the particles are homogenous to each other at least in their respective cores, wherein the particles are provided with a biocompatible outer skin, which is capable of promoting growth of the body cells, wherein the average diameter of the particles is greater than 5 µm, wherein the average diameter of the particles is less than 50 µm, wherein the average volume of the particles on an individual basis is greater than 125 µm3, wherein the average volume of the particles on an individual basis is less than 100 mm3, wherein the particles do not have a fibrous structure, wherein the solution contains bone-forming substances, and/or tissue components, and/or stem cells, wherein at most, 106 particles are contained per mm3 of the body-compatible liquid, wherein the ratio between the volume of the particles in the suspension, and the volume of the solution in the suspension, is at most 10:1, and wherein the ratio between the volume of the particles in the suspension and the volume of the solution in the suspension is at least 1:1000.
The Teachings of the Cited Art 
Liu (2009) discloses nanocapsules containing a hydrophilic core and a thermosensitive shell, wherein the core is rendered magnetic by incorporating iron oxide nanoparticles via internal precipitation into the core to enable externally controlled actuation under magnetic induction to induce a size contraction and shrinkage of the core triggered by a hydrophilic-to-hydrophobic transition at tunable temperatures up to 40° C (see Abstract; see also FIG. 1), wherein drug-loaded capsules display a temperature-dependent drug release profile in vivo involving the concepts of magnetic heating, such as has been used for tumor treatment (i.e., hyperthermia), and thermally induced volume/hydrophobicity transitions that have been observed in certain polymers and hydrogels (see p. 616, 1st col., 1st para.), wherein the capsules contain a collapsible magnetic core of iron oxide immersed in a water solution of vitamin B12, a fast-breathing nanosized two-layer shell of thermally responsive PEO-PPO-PEO [poly(ethylene-oxide)-poly(propylene-oxide)-poly(ethylene-oxide)] block copolymers, the shell being cross-linked to stabilize the shell while maintaining the critical micellization temperature (CMT), the volume change and the drug release (see p. 616, 2nd col., 2nd para.; see also FIG. 5), wherein, in specific embodiments, the capsules have a spherical diameter of about 100 nm (see p. 618, 2nd col., 2nd para.), wherein the CMT and the volume change can be altered by chemical modification to provide a way for fine tuning drug release from the capsules (see p. 619, 2nd col., 1st para.), wherein, under magnetic heating, burst-like release was seen, likely due to irreversible and disruptive changes brought about by the heating (see p. 621, 2nd col., last para.; see also FIG. 8), and wherein the transformation of the capsules was accomplished using radio frequency magnetic heating generated by a 15 kW induction heater [actuator] operating at 50 – 100 kHz, the heater comprising an induction (copper) coil of eight loops delivering a magnetic field of 2.5 kA/m (see p. 623, 1st col., last para.).  The reference does not disclose a suspension comprising body cells, in addition to the particles, or particles that are non-porous, or particles comprising a bioresorbable material, or particles with an outer skin that promotes the growth of body cells, or particles with diameters greater than 5 µm, or particles with an average volume greater than 125 µm3, or a solution comprising bone-forming substances, or tissue components, or stem cells, or a suspension comprising 106 particles/mm3 of the solution, or a suspension with a ratio of volume of particles to volume of solution of at most 10:1, or at least 1:1000.  Such deficiencies are addressed by the teachings of Horvath ‘794.
Horvath ‘794 discloses a particulate material comprising both rigid and deformable granulates for regenerating bone by way of a three-dimensional callus distraction (see Abstract), wherein the material is delivered to a site of a bone defect by a device (see ¶[0013]), such as a syringe (see (see ¶[0255]), wherein the most important biological stimulus for osteogenesis is mechanical stress, wherein, when piezoelectrical forces are released in the process, osteoblasts and osteoclasts are activated, leading to the osteogenesis of new bone formation by triggering biological growth stimuli by slowly separating bone segments, wherein, if sufficient vascular potency exists, progressive distraction results in metaplasia of the organized hematoma in a zone of longitudinally arranged, fibrous tissue which, under optimal external and internal conditions, can convert directly into woven bone  (see ¶[0008]), wherein the particles are enclosed by a biodegradable covering or casing formed of one or more biodegradable materials (see ¶[0039]), such as gelatin (see ¶[0043]), wherein the casing may be porous (see ¶[0046]; see also ¶[0068]), wherein the casing preferably has at least one cell-adhesive property, which is to say it is able to bind cells, in particular osteoblasts, fibroblasts and/or endothelial cells, and preferably is able to bind these specifically and selectively (see ¶[0057]), wherein the outside of the casing is coated with cells before the casing is introduced into a defect region of a bone (see ¶[0058]), wherein the particles have a particle size of 0.1 µm to 10 mm (see ¶[0098]), wherein the non-deformable particles are preferably rigid particles (see ¶[0176]), wherein the non-deformable particle consist of mineral constituents of bone (see ¶[0180]), or a synthetic bone substitute material (see ¶[0182]), wherein three-dimensional callus distraction is achieved by the defined expansion of the particles in the bone defect and the associated movement of the non-deformable particles and the related distraction of cells adhering to the particles such that the precursor of a callus is suddenly created in the entire defect by way of distraction, and the callus only has to ossify (see ¶[0126]), wherein the granulated material mixture transmits biomechanical pulses, in particular expansion stimuli or pressure stimuli, to the cells surrounding the granulated material mixture,
so that these are distracted or compressed (see ¶[0128]), wherein the granulated material mixture comprises cells, such as stem cells, in addition to the particles (see ¶[0178]), as well as growth factors (see ¶[0179]), and wherein the granulated material mixture is introduced into a defect region of a bone, wherein, after which a change in volume of the deformable particles results in an expansion and/or change in shape, and the desired biomechanical stimulation of osteogenic cells attached to the deformable and the non-deformable particles, and results in distraction and bone regeneration (see ¶[0207]).  
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare nanocapsules containing a hydrophilic core and a thermosensitive shell, wherein the core is rendered magnetic by incorporating iron oxide nanoparticles via internal precipitation into the core to enable externally controlled actuation under magnetic induction to induce a size contraction and shrinkage of the core triggered by a hydrophilic-to-hydrophobic transition at tunable temperatures up to 40° C, wherein drug-loaded capsules display a temperature-dependent drug release profile in vivo involving the concepts of magnetic heating and thermally induced volume/hydrophobicity transitions, wherein the capsules contain a collapsible magnetic core of iron oxide immersed in a water solution of vitamin B12 as a model drug, a fast-breathing nanosized two-layer shell of thermally responsive PEO-PPO-PEO [poly(ethylene-oxide)-poly(propylene-oxide)-poly(ethylene-oxide)] block copolymers, wherein the capsules have a spherical diameter of about 100 nm, wherein, under magnetic heating, burst-like release of the drug occurs due to irreversible and disruptive changes brought about by the heating, and wherein the transformation of the capsules was accomplished using radio frequency magnetic heating generated by a 15 kW induction heater [actuator] operating at 50 – 100 kHz, as taught by Liu (2009), wherein the particles are enclosed by a biodegradable covering or casing formed of one or more biodegradable materials, such as gelatin, wherein the casing may be porous, wherein the casing preferably has at least one cell-adhesive property enabling it to bind cells, such as osteoblasts, fibroblasts and/or endothelial cells, wherein the outside of the casing is coated with cells before the casing is introduced into a defect region of a bone, wherein the particles have a particle size of 0.1 µm to 10 mm, wherein three-dimensional callus distraction is achieved by the defined expansion of the particles in the bone defect and the associated movement of the non-deformable particles and the related distraction of cells adhering to the particles such that the precursor of a callus is suddenly created in the entire defect by way of distraction, and the callus only has to ossify, wherein the granulated material mixture transmits biomechanical pulses, in particular expansion stimuli or pressure stimuli, to the cells surrounding the granulated material mixture, so that these are distracted or compressed, wherein the granulated material mixture comprises growth factors in addition to the particles, as taught by Horvath ‘794.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Horvath ‘794 to the effect that liquids comprising the suspended particles can further include growth factors that are art-recognized as being able to lead to cell differentiation and bone formation, and that the particles can be further coated with a biodegradable material that can adhere cells, which cells possess the capability of secreting factors that foster the growth of new bone.
With respect to the limitation directed to a “suspension of particles,” as recited in claim 35, the Examiner notes that Liu (2009) specifically discloses that the iron oxide is formed within the capsules by an internal precipitation process, which process one of ordinary skill in the art would recognize as resulting in solid particles of iron oxide in the liquid components of the precursor micelles, thus constituting a suspension of the particles.With respect to claim 39, which claim recites a limitation directed to the particles comprising an electrically conductive material with a rest potential differing from its surroundings, the Examiner notes that the cited references do not expressly teach such properties of the disclosed particles.  However, it is the Examiner’s position that, even if not explicitly disclosed, the constructs according to Liu (2009) would necessarily possess such property, as evidenced by the physical and or chemical changes that result from the magnetic heating phenomena that cause release of an encapsulated active drug species.
With respect to claim 41, which claim recites a limitation directed to the particles being “homogeneous with respect to each other,” it is the position of the Examiner that such limitation is reasonably interpreted as being directed to a population of identical particles.  In light of the specific preparation processes disclosed in Liu (2009), such populations are easily obtainable by a skilled artisan, rendering the limitation obvious.
With respect to those claims reciting quantitative limitations directed to the sizes of the particles, the cited references disclose size ranges that at least overlap substantially with the clamed ranges and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
With respect to claims 45 and 46, reciting limitations directed to average volumes of the particles, claim 49, reciting a limitation directed to the particle densities in the suspensions, and claims 50 and 51, reciting limitations directed to volume ratios between particles and solutions, it is the examiner’s position that such properties of the particle compositions are merely the results of optimization of result-effective variables, the practice of which is well within the grasp of one of ordinary skill in the art.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 35 – 51 would have been obvious within the meaning of 35 USC § 103.

NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619